ORDER DENYING PETITIONS FOR REHEARING
Following the issuance of its opinion on October 31, 1991, this Court has received two petitions for rehearing filed by the appellants on November 19 and 21, 1991, together with supporting briefs.
The appellants enumerate and discuss many alleged defects in the trial court’s proceedings. Many of these have been previously argued; some are being raised for the first time in the petitions for rehearing. The appellants have again argued that the district court and this Court lack jurisdiction over the parties and over the subject matter of the action. We again find no merit to these jurisdictional arguments, particularly as they relate to appellants.
In their petitions and briefs for rehearing, the appellants have not discussed the central issue that we decided in our opinion filed October 31, 1991, that is, the untimeliness of their motion to set aside the sheriff’s foreclosure sale. We are shown no reason to change our decision on that critical issue. Accordingly, this Court is precluded from addressing the merits of other issues not raised by a timely appeal from the decree of foreclosure. We conclude the petitions for rehearing should be denied.
*204NOW, THEREFORE, IT IS ORDERED that appellants’ petitions for rehearing be and the same are hereby denied.